 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00073-APG-GWF
 8                                        Plaintiff,
             v.                                                        ORDER
 9
      JOSHUA FISHER,
10
                                        Defendant.
11

12          This matter is before the Court on Defendant’s Motion to Join in Motion to Suppress
13   Filed by Co-Defendant (ECF No. 72) filed on January 1, 2018. Upon review and consideration,
14   the Court finds good cause to grant Defendant’s motion. Accordingly,
15          IT IS HEREBY ORDERED that Defendant’s Motion to Join in Motion to Suppress Filed
16   by Co-Defendant (ECF No. 72) is granted.
17          Dated this 28th day of March, 2019.
18
19
                                                           GEORGE FOLEY, JR.
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       1
